Title: To John Adams from François Adriaan Van der Kemp, 25 January 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ dear and respected Sir!
Oldenbarneveld. 25 Jan: 1813.

Having at length finished mÿ Researches on Several points in Nat. Hist. in the theories of Mess. Buffon and Daubenton—which have been extended to 270 Pag. in 4th. and a are readÿ for the press, if I can find a printer and a corrector of the Language, of which I have little prospect—and being free of head-ache—I must again address you with a few lines, in the flattering hope, that they Shall as usual meet a kind reception. In this I can not well be mistaken, if you and your dear familÿ continue to enjoy so much health and prospertÿ, as would be Stowed upon you, if mÿ prayers are availing.
If your health remains in unison with the Soundness of your memorÿ, then it can last a long while, befor it decays. In your last, you mentioned, that you adviced me, before I embarked for America, to beware of religious prejudices—and that I reproached you in my remarks upon your defence, with forgetting your own precepts—yet, you add—I have forgotten them again, and am becoming the most renowned Heretic and Schismatic in America, now my remarks were I believe written in the latter part of last centurÿ, and your monitory letter—London 1788—The facts are correctly Stated—but you must permit to contest you the conclusion—At least, I do not know to have meddled with anÿ religious discussions—excepting that triffling wreath—to castigate mr. Dow—and the Sketches of Calvin and Servetus—of which the guilt must lay at the Door of Dr Morse, who Spurred me first to that undertaking, although I afterwards maÿ have handled the Subject too roughlÿ for his more delicate feelings—and it is not mÿ fault, if thro your great partiality I became known to Buckminster and others—no—muneris hoc tui est.
I know no better atonement—than that one of the Orthodox clergÿ corrects mÿ researches—theÿ are against the infidel School, and then—you know—it is not usual to the cloath to be over scrupulously nice—if it is allways correct.
You recollect that I mentioned in these researches mÿ conjecture that our ears were naturally moveable. Since that time, I met with more than one example, and I Should not be Surprised, if among the ancient Romans, whose ears in their infancy were not wrapt in caps and bandages, it was generallÿ common—So their language becomes more intelligible—Arrige aivres Pamphile! Thrent—Proh Dii immortales mihi hic Suo Sermone arrescit aures. Plaut.
Tum pietate gravem ac meritis Si forte Verim quem
conspexere—Silent—arrectis que auribus astant.
If your grand-daughter reads mÿ letters too—though I try to write correctlÿ—as long I can reflect upon it—She must be better pleased with a known picture equal to that of Virgil—
With head upraised and look intent
and eÿe, and ear attentive bent,
and locks flung back, and lips apart.
It Seems a man could learn drawing from Simular descriptions. But I ought to Set aside those triffles—when I address Quincy’s Patriarch—well then—Praÿ instruct me—what are colours? you have time and wealth to make the experiments—and what you know, you will impart to me—Tingey’s conjecture’s made me consider this Subject—I begin in reality to doubt—if colours exists more in the Sun-rays—than theÿ do in the objects—Separate first—the doubtful—and Long repaled primarÿ colours—discriminate the heat making rays from the light giving—multiply your prisma’s—call a prismatic rod to your aid—to Separate them one from another—and the first resolve maÿ-be—there are no colours at all—there remain—heat and light making raÿs—all to appearance—white. Is it to be presumed—that Newton exhausted the Subject—because he made it known—and whÿ maÿ John Adams in his dignified retirement become as useful and throw as much light upon this Subject—as he did on civil goverment
Stridentibus Licet diabolis—
There is here a great rage for Russian Stoves—Gentry—mechanics—farmers—Squatters Shall ere long have thus Russian Stoves. I presume, it is an excellent invention—owing—I conjecture—its introduction here to Quincy Adams. What I Should wish to know. Is it usefulness so great? what is the prize about of its construction in a Small cottage of one Story and a half? If it is not to high—I might be tempted, to procure this comfort to mÿ wife and daughter.
If writing is too difficult, Send me onlÿ everÿ three months a bellet from one of your grand children—Grand-papa is well—Recommend me to the remembrance of your Ladÿ—you cannot, I know, discontinue your kindness towards me—I remain with high and affectionate regard / Dear and respected Sir! / Your obliged frend! 
Fr. Adr. vanderkemp